UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 LASERCARD CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 0-6377 (Commission File Number) 77-0176309 (I.R.S. Employer Identification No.) 1875 North Shoreline Boulevard, Mountain View, California 94043-1319 (Address of principal executive offices) (Zip Code) (650) 969-4428 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.[x] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [x] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[x] No Number of outstanding shares of common stock, $.01 par value, at November 5, 2007:11,965,435 Exhibit Index is on Page 42 Total number of pages is 47 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Number Item 1. Condensed Consolidated Financial Statements (Unaudited) 2 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Submission of Matters to a Vote of Security Holders 39 Item 5. Other Information 39 Item 6. Exhibits 39 SIGNATURES 41 EXHIBIT INDEX 42 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2 LASERCARD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) September 30, 2007 March 31, (Unaudited) 2007* ASSETS Current assets: Cash and cash equivalents $ 3,022 $ 3,026 Short-term investments 15,500 17,500 Accounts receivable, net of allowance of $84 at September 30, 2007 and $144 at March 31, 2007 3,907 3,489 Inventories, net of reserve of $828 at September 30, 2007 and $837 at March 31, 2007 11,824 11,462 Deferred contract costs 327 233 Prepaid and other current assets 1,047 1,594 Total current assets 35,627 37,304 Property and equipment, net 12,393 12,988 Deferred long-term contract costs 611 721 Equipment held for resale 6,502 6,340 Patents and other intangibles, net 390 411 Notes receivable 240 227 Other non-current assets 109 109 Total assets $ 55,872 $ 58,100 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 2,320 $ 2,284 Accrued liabilities 2,442 2,989 Deferred income tax 283 388 Advance payments from customers 1,124 1,838 Deferred revenue 1,253 1,584 Capital lease obligation 27 - Total current liabilities 7,449 9,083 Capital lease obligation, net of current portion 81 - Advance payments from customers 23,554 23,554 Deferred revenue 2,462 2,000 Deferred rent 1,017 864 Total liabilities 34,563 35,501 Stockholders' equity: Common stock 119 119 Additional paid-in capital 62,546 61,068 Accumulated deficit (41,517 ) (38,722 ) Accumulated other comprehensive income 161 134 Total stockholders' equity 21,309 22,599 Total liabilities and stockholders’ equity $ 55,872 $ 58,100 *Amounts derived from audited financial statements at the date indicated. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 LASERCARD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In thousands, except per share amounts) Three Months Ended Six Months Ended September 30 September 30 2007 2006 2007 2006 Revenues $ 10,739 $ 6,294 $ 18,594 $ 16,848 Cost of sales (includes $72 and $138 stock-based compensation in the three and six-month periods ended September 30, 2007 and $81 and $168 in the three and six-month periods ended September 30, 2006, respectively) 7,550 5,466 13,744 11,855 Gross profit 3,189 828 4,850 4,993 Operating expenses: Selling, general, and administrative expenses (includes $340 and $651 stock-based compensation in the three and six-month periods ended September 30, 2007 and $231 and $471 in the three and six-month periods ended September 30, 2006, respectively) 3,281 2,998 6,770 6,418 Research and development expenses (includes $61 and $121 stock-based compensation in the three and six-month periods ended September 30, 2007 and $102 and $208 in the three and six-month periods ended September 30, 2006, respectively) 704 800 1,492 1,545 Total operating expenses 3,985 3,798 8,262 7,963 Operating loss (796 ) (2,970 ) (3,412 ) (2,970 ) Other income, net 189 233 430 439 Loss before income taxes (607 ) (2,737 ) (2,982 ) (2,531 ) Income tax expense (benefit) (109 ) (65 ) (125 ) (71 ) Net loss $ (498 ) $ (2,672 ) $ (2,857 ) $ (2,460 ) Net loss per share: Basic $ (0.04 ) $ (0.23 ) $ (0.24 ) $ (0.21 ) Diluted $ (0.04 ) $ (0.23 ) $ (0.24 ) $ (0.21 ) Weighted-average shares of common stock used in computing net loss per share: Basic 11,899 11,816 11,883 11,792 Diluted 11,899 11,816 11,883 11,792 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 LASERCARD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Six Months Ended September 30, 2007 2006 Cash flows from operating activities: Net loss $ (2,857 ) $ (2,460 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 1,465 1,323 Loss on disposal of equipment 2 - Provision for doubtful accounts receivable 13 23 Provision for excess and obsolete inventory 50 120 Provision for warranty reserve 90 97 Stock-based compensation 910 847 Changes in operating assets and liabilities: Decrease (increase) in accounts receivable (331 ) 2,279 Increase in inventories (303 ) (574 ) Decrease (increase) in deferred contract costs 169 (1,035 ) Decrease (increase) in prepaid and other current assets 566 (633 ) Increase in equipment held for resale (161 ) (267 ) Decrease (increase)in other non-current assets (152 ) 50 Decrease in accounts payable and accrued (626 ) (2,272 ) Decrease in deferred income tax (124 ) (41 ) Increase in deferred revenue 107 47 Increase in long-term deferred rent 153 116 Decrease (increase) in advance payments from customers (720 ) 1,371 Net cash used in operating activities (1,749 ) (1,009 ) Cash flows from investing activities: Purchases of property and equipment (581 ) (1,494 ) Acquisition of patents and other intangibles (42 ) (58 ) Purchases of short-term investments (6,000 ) (15,600 ) Proceeds from maturities of short-term investments 8,000 17,150 Net cash provided by (used in) investing activities 1,377 (2 ) Cash flows from financing activities: Proceeds from sale of common stock through stock plans 568 748 Principal payments on capital lease obligation (2 ) - Net cash provided by financing activities 566 748 Effect of exchange rate changes on cash and cash equivalents (198 ) (61 ) Net decrease in cash and cash equivalents (4 ) (324 ) Cash and cash equivalents: Beginning of period 3,026 2,121 End of period $ 3,022 $ 1,797 Supplemental schedule of non-cash investing activities: Equipment acquired under capital lease $ 113 $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 5 LASERCARD CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation The unaudited condensed consolidated financial statements contained herein include the accounts of LaserCard Corporation (the “Company” and “we”) and its wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. The consolidated balance sheet data as of March 31, 2007 was derived from audited financial statements, but does not include all disclosures required by U.S. generally accepted accounting principles. The condensed consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made herein are adequate to make the information presented not misleading.Further, the condensed consolidated financial statements reflect, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position and results of operations as of and for the periods indicated. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto for the fiscal year ended March31, 2007, included in the Company's Annual Report on Form 10-K, filed with the SEC on June 12, 2007. The results of operations for the three and six-month periods ended September 30, 2007 are not necessarily indicative of results to be expected for the entire fiscal year ending March31, 2008 or future interim periods. Recently Adopted Accounting Pronouncements:In June 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No.48, “Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No.109” (“FIN 48”). This Interpretation clarifies the accounting for uncertainty in income taxes recognized in the Company’s financial statements in accordance with FASB Statement No.109, Accounting for Income Taxes. FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This Interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. The evaluation of a tax position in accordance with FIN 48 is a two-step process. The first step is recognition: The Company determines whether it is “more-likely-than-not” that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. In evaluating whether a tax position has met the “more-likely-than-not” recognition threshold, the Company presumes that the position will be examined by the appropriate taxing authority that would have full knowledge of all relevant information. The second step is measurement: A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of benefit to recognize in the financial statements. The tax position is measured at the largest amount of benefit that is greater than 50 percent likely to be realized upon ultimate settlement. FIN 48 is effective for fiscal years beginning after December 15, 2006. Upon adoption of FIN 48 on April 1, 2007, the Company recognized a cumulative effect adjustment of $62,000, decreasing its income tax liability for unrecognized tax benefits, and decreasing the March 31, 2007 accumulated deficit balance. At September 30, 2007, the Company has recorded unrecognized tax benefits of $202,000.The Company does not expect any material change in its unrecognized tax benefits over the next twelve months. The Company recognizes interest and penalties accrued on any unrecognized tax benefits as a component of its provision for income taxes. As of September 30, 2007, the Company has accrued $48,000 for payment of interest and penalties related to unrecognized tax benefits. 6 LASERCARD CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The table below shows the changes in the accumulated deficit as of September 30, 2007 (in thousands): Balance at March 31, 2007, as reported $ (38,722 ) FIN 48 adjustments to beginning balance 62 Net loss during the period (2,857 ) Balance at September 30, 2007 $ (41,517 ) Although the Company files U.S. federal, various state, and foreign tax returns, the Company’s only major tax jurisdictions are the United States, California and Germany. Tax years 1993 – 2007 remain subject to examination by the appropriate governmental agencies due to tax loss carryovers from those years. Recently Issued Accounting Pronouncements: In June, 2007, the EITF reached a consensus, EITF Issue No. 07-3 (EITF 07-3) “Accounting for Nonrefundable Advance Payments for Goods or Services to Be Used in Future Research and Development Activities,” that requires companies to defer and capitalize prepaid, nonrefundable research and development payments to third parties over the period that the research and development activities are performed or the services are provided, subject to an assessment of recoverability. The guidance is effective for new contracts entered into in fiscal years beginning after December 15, 2007, including interim periods within those fiscal years.Earlier application is not permitted.The company believes that application of this guidance would not have a material impact on its condensed consolidated financial statements. In September 2006, the FASB issued Statement No. 157, “Fair Value Measurements” (“SFAS No. 157”). SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS No. 157 is intended to be applied in conjunction with other accounting pronouncements that require or permit fair value measurements. Although SFAS No. 157 does not require any new fair value measurements, its application may change current practice for some entities. The definition of fair value contained in SFAS No. 157 retains the exchange price notion inherent in earlier definitions of fair value. SFAS No. 157 clarifies that the exchange price is the price in an orderly transaction between market participants to sell an asset or transfer a liability in the principal (or most advantageous) market for the asset or liability. Accordingly, the definition focuses on the price that would be received to sell the asset or paid to transfer the liability at the measurement date (an exit price), not the price that would be paid to acquire the asset or received to assume the liability at the measurement date (an entry price). SFAS No. 157 emphasizes that fair value is a market-based measurement, not an entity-specific measurement. Therefore, SFAS No. 157 prescribes that a fair value measurement be determined based on the assumptions that market participants would use in pricing the asset or liability. The Company has not yet determined what impact this statement will have on its condensed consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No. 159”). SFAS No. 159 provides entities with an option to report selected financial assets and liabilities at fair value, with the objective to reduce both the complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently.SFAS No. 159 is effective for fiscal years beginning after November 15, 2007.The Company has not yet determined what impact this statement will have on its condensed consolidated financial statements. 2. Summary of Significant Accounting Policies (1.) Principles of Consolidation and Basis of Presentation.The accompanying condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles. The condensed consolidated financial statements include the accounts of LaserCard Corporation and its wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. (2.) Use of Estimates.The preparation of condensed consolidated financial statements in conformity withU. S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 7 LASERCARD CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (3.) Fiscal Period.For purposes of presentation, the Company labels its annual accounting period end as March31 and its quarterly accounting period ends as June 30, September 30 and December 31.The Company, in fact, operates and reports based on quarterly periods ending on the Friday closest to month end.The 13-week second quarter of fiscal year 2008 ended on September 28, 2007, and the 13-week second quarter of fiscal year 2007 ended on September 29, 2006. (4.) Foreign Currency Transactions. The functional currency of the Company's foreign subsidiary is generally the local currency. The financial statements of this subsidiary are translated to United States dollars using period-end rates of exchange for assets and liabilities and average rates of exchange for the period for revenues and expenses. Translation gains (losses) are recorded in accumulated other comprehensive income as a component of stockholders' equity. Net gains and losses resulting from foreign exchange transactions are included in selling, general and administrative expenses and were not significant during the periods presented. (5.) Derivative Financial Instruments. The Company uses short-term foreign exchange forward contracts to mitigate foreign currency risk associated primarily with inter-company receivables and payables, and loan receivables (denominated in Euros) with its German subsidiary. Our foreign exchange forward contracts are not designated for accounting purposes as hedging instruments under SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities,” as amended.Accordingly, any gains or losses resulting from changes in the fair value of the forward contracts are reported in other income. The gains and losses on these forward contracts generally offset gains and losses associated with the underlying foreign currency denominated inter-company receivables and payables, and loans receivable.At September 30, 2007, we had foreign exchange forward contracts with a maturity of less than 30 days to purchase 2.3 million euros.The fair value of the forward contracts was not material at September 30, 2007 and March 31, 2007. (6.) Concentrations of Risk. Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of cash, cash equivalents, short-term investments, long-term investments and accounts receivable. The Company places its cash, cash equivalents, and short-term and long-term investments in high-credit quality financial institutions. The Company is exposed to credit risk in the event of default by these institutions to the extent of the amount recorded on the condensed consolidated balance sheet. As of September 30, 2007, the Company’s short-term investments consist of auction rate securities and there were no long-term investments. Accounts receivable are derived from revenue earned from customers primarily located in the United States, Italy, Middle East and Germany. The Company performs ongoing credit evaluations of its customers’ financial condition and generally does not require collateral. The Company maintains reserves for potential credit losses and historically, such losses have been immaterial. (7.) Major Customers. The following customers accounted for more than 10% of revenues for the periods shown below.The revenue from these customers was attributable to both the optical memory card and the optical card drive segments.No other customer accounted for more than 10% of revenues during these periods. Three Months Ended Six Months Ended September 30, September 30, 2007 2006 2007 2006 Customer A 30% 39% 33% 32% Customer B 30% ― 23% ― Customer C <10% <10% <10% 14% Customer D ― ― ― 13% Two customers accounted for 36% and 19%, respectively, of accounts receivable at September 30, 2007. Two customers accounted for 31% and 17%, respectively, of accounts receivable at March 31, 2007. 8 LASERCARD CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (8.) Cash and Cash Equivalents, Short-term Investments and Long-term Investments.The Company considers all highly liquid investments, consisting primarily of commercial paper, discount notes and U.S. government bonds, with maturities of three months or less at the date of purchase, to be cash equivalents.Cash and cash equivalents were $3 million at September 30, 2007 and March 31, 2007.As of September 30, 2007 and March 31, 2007, the Company held auction rate securities which had been accounted for as available-for-sale and classified as short-term investments.The fair values of the auction rate securities, based on quoted market prices, were substantially equal to their carrying costs due to the frequency of the reset dates.Short-term investments also include investments with maturities at date of purchase of more than three months and investments with remaining maturities of less than one year.All investments with maturities at date of purchase greater than one year are classified as long-term investments.Management determines the appropriate classification of debt securities at the time of purchase and re-evaluates the classification of investments as of each balance sheet date. All short-term investments, except for auction rate securities which are recorded at fair value, and long-term investments are classified as held-to-maturity and are stated in the condensed consolidated balance sheet at amortized cost.As such investments are classified as held-to-maturity, no unrealized gains or losses are recorded.The carrying amounts of individual held to maturity securities are reviewed at the condensed consolidated balance sheet date for potential impairment.As of September 30, 2007 and March 31, 2007, there are no short-term or long-term investments other than auction rate securities. The carrying amounts of short-term investments in the form of auction rate securities as of September 30, 2007 and March 31, 2007 are $15.5 million and $17.5 million, respectively. (9.) Fair Value of Financial Instruments.The carrying amounts of the Company’s financial instruments including cash and cash equivalents, short-term investments, accounts receivable, accounts payable and accrued liabilities, approximate their fair values due to their short maturities. (10.) Accounts Receivable. We maintain allowances for doubtful accounts and product return reserves for anticipated losses resulting from the inability of our customers to make required payments and in-process product returns. We generally compute our allowances based on specifically identifying accounts that are past due and that are likely not collectible.Interest receivable is accrued from investments in auction rate securities and other interest-bearing securities.Other receivables are comprised of value added tax refunds and miscellaneous items.The components of accounts receivable as of September 30, 2007 and March 31, 2007 are (in thousands): September 30, March 31, 2007 2007 Trade receivables $ 3,765 $ 3,383 Allowance for doubtful accounts (84 ) (66 ) Product return reserves - (78 ) Interest receivable 29 34 Other receivables 197 216 Total accounts receivable, net $ 3,907 $ 3,489 9 LASERCARD CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (11.) Inventories. Inventories are stated at the lower of cost or market, withcostdetermined on a first-in, first-out basis and marketbased on replacement cost or estimated realizable value less cost to sell. The components of inventories as of September 30, 2007 and March 31, 2007 are (in thousands): September 30, March 31, 2007 2007 Raw materials $ 7,937 $ 7,763 Work-in-process 1,151 860 Finished goods 2,736 2,839 Total inventory, net $ 11,824 $ 11,462 The Company establishes lower of cost or market reserves, aged inventory reserves and obsolescence reserves. Inventory reserves are generally recorded when management determines that an item is not readily saleable. Inventory reserves are not relieved until the related inventory has been sold or scrapped.There was no recorded inventory expense for the three-month period ended September 30, 2007 but for the six-month period ended September 30, 2007, the Company recorded inventory reserve expense of $50,000.For the three and six-month periods ended September 30, 2006, the Company recorded inventory reserve expense of $30,000 and $120,000, respectively.We did not record any lower of cost or market adjustment in our condensed consolidated statements of operations for the six-month periods ended September 30, 2007 and 2006. (12.) Equipment Held for Resale.Equipment held for resale primarily consists of parts, labor costs and other costs incurred to build equipment under a contract assigned to Prevent in March 2007.Direct incremental costs associated with the purchase or construction of these items are deferred until revenue is recognized.The components of equipment held for resale as of September 30, 2007 and March 31, 2007 are (in thousands): September 30, March 31, 2007 2007 Parts $ 5,316 $ 5,297 Labor costs 1,073 931 Other 113 112 Total equipment held for resale $ 6,502 $ 6,340 (13.) Property and Equipment, Net.The components of property and equipment as of September 30, 2007 and March 31, 2007 are (in thousands): September 30, March 31, 2007 2007 Building and land $ 942 $ 885 Equipment and furniture 24,933 24,334 Construction in progress, including purchased equipment 549 774 Leasehold improvements 5,114 4,701 31,538 30,694 Less: accumulated depreciation and amortization (19,145 ) (17,706 ) Total property and equipement, net $ 12,393 $ 12,988 Property and equipment are recorded at cost. Depreciation is provided over the estimated useful lives which currently are four to seven years for equipment and furniture using the straight-line method and twenty-five years for the building using the straight-line method.Leasehold improvements are amortized over the shorter of the life of the asset or the life of the lease using the straight-line method.Depreciation and leasehold amortization expense for the three and six-month periods ended September 30, 2007 was $705,000 and $1,401,000, respectively. Depreciation and leasehold amortization expense for the three and six-month periods ended September 30, 2006 was $652,000 and $1,255,000, respectively.Maintenance and minor repairs and replacements are expensed when incurred.Disposition or retirement of property and equipment related gains and losses are charged to other income and expenses. 10 LASERCARD CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Certain costs incurred in connection with acquisition of software for internal use are capitalized following Statement of Position (SOP) 98-1, “Accounting for the Costs of Computer Software Developed or Obtained for Internal Use” and EITF Issue No. 97-13, “Accounting for Costs Incurred in Connection with a Consulting Contract or an Internal Project That Combines Business Process Reengineering and Information Technology Transformation.”Capitalized software costs are included in the equipment and furniture account and are amortized over four to seven years.Software costs that do not meet capitalization criteria are expensed immediately. (14.) Goodwill and Other Intangible Assets.Goodwill represents the excess of the purchase price over the fair value of identifiable net tangible and intangible assets acquired in a business combination. In accordance with SFAS No. 142, “Goodwill and Other Intangible Assets,” the Company does not amortize goodwill. Instead, the Company evaluates goodwill for impairment annually in the fourth quarter and whenever events or changes in circumstances indicate that it is more likely than not that an impairment loss has been incurred.
